Wasservogel, J.
It is conceded that plaintiff corporation was dissolved on December 15, 1938, by proclamation of the Governor, pursuant to the provisions of section 203-a of the Tax Law. The contract on which plaintiff’s action is based was entered into on April 17, 1940, at a time when it had ceased to be a legal entity. The amendment to sect" on 203-a of the Tax Law by chap er 82 of the Laws of 1940, perm tting corporations dissolved thereunder to avail themselves of the provisions of section 29 of the General Corporation Law, does not apply to corporations dissolved prior to the date of such amendment Nor would it avail plaintiff to .ipply for an annulment of such dissolution, pursuant - to the provisions of subd" vision 7 of section 203-a of the Tax Law for it is evident that the alleged contractual obligation herein does not flow from a contract in existence prior to the forfeiture of the corporate charter.
Motion granted. Settle order.